Citation Nr: 1409472	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

After a careful review of the record, the Board observes that in a November 2010 rating decision, the Veteran was granted service connection for his sleep apnea, an issue that had been on appeal.  As this issue has been resolved by a grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  

The issue of entitlement to service connection for irritable bowel syndrome (IBS) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran has PTSD and dysthymic disorder, which are shown to be related to his in-service stressor.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, diagnosed as PTSD and dysthymic disorder, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires (1) the presence of a current disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) the nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Board has reviewed the record to determine if the Veteran has PTSD as a result of his active duty service.  The Board finds that competent and credible evidence establishes that the Veteran's PTSD and dysthymic disorder are related to his reported in-service stressors. 

The Veteran's service personnel records reflect that he served in Saudi Arabia and Somalia from August 1990 to May 1992.  His military occupational specialty was Radio Operator.  He contends that he witnessed bombings and burned bodies.  He also describes an incident at the US Embassy where he and his team took cover while Special Forces engaged in a fire fight.  See Veteran's February 2010 PTSD Stressor Statement.  These reports are consistent with the circumstances of service in Saudi Arabia and Somalia and fall within the definition of "hostile military or terrorist activity."

At the Veteran's June 2011 VA examination, the examiner found that the Veteran's experiences while in-service, his response to those experiences, as well as his current symptomatology were sufficient to satisfy the DSM-IV criteria to establish a diagnosis of PTSD.  The examiner opined that the Veteran's PTSD was related to his fear of hostile military activity.  See June 2011 VA examination report.  

In an August 2009 statement, the Veteran's private treating psychiatrist, Dr. Hoefer, similarly documented that the Veteran had diagnoses of PTSD and dysthymic disorder (chronic depression) and found that his current diagnoses were related to his in-service stressors.  See August 2009 statement of Dr. Hoefer.  

As the competent and credible evidence shows that the Veteran has current diagnoses of PTSD and dysthymic disorder which are related to his in-service stressors, the Board finds that service connection is warranted.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and dysthymic disorder, is granted. 


REMAND

The Veteran asserts that his IBS was caused by his active duty service.  

At a July 2012 VA examination, the Veteran said that since his discharge from service and starting his shift work in 1997, he experienced frequent symptoms of bowel problems, including constipation and diarrhea, and abdominal distress.  He said he worked the night shift for 14 years and then he alternated shifts in 2006.  He reported having normal test results from a colonoscopy at Womack Army Medical Center.  After performing a physical examination and diagnostic testing, the examiner diagnosed the Veteran with IBS based on the Veteran's reported symptoms and excluding other diagnoses.  However, the examiner did not find that the Veteran's IBS was related to his active duty service.  Instead, the examiner opined that the Veteran's IBS was related to his shift work which can "throw[] off the circadian rhythm...and result in irritable bowel syndrome."  The examiner based his opinion on the finding that the Veteran's service treatment records (STRs) did not show any complaints of diarrhea or constipation and there was no history of gastrointestinal problems until December 2001.  

The Board finds that the VA examiner's opinion is inadequate because it was based on an incorrect factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Despite the examiner's finding that the Veteran made no complaints of bowel problems in service, the Veteran's STRs do show that in May 1983 and January 1994, he complained of stomach pains, nausea, vomiting and diarrhea.  The May 1983 treatment record also documents that he was found to have gastritis.  As the VA examiner's opinion did not address these complaints of gastrointestinal problems in service, the Board finds that the opinion must be returned to the examiner for clarification.  

The Board also notes that the Veteran reported during his July 2012 examination that he received a colonoscopy at the Womack Army Medical Center.  A review of the Veteran's STRs do not reflect a record of his colonoscopy.  On remand, the RO/AMC must make reasonable efforts to obtain these records, if they exist.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding treatment records for his IBS, or related gastrointestinal symptoms, including any outstanding treatment records from Womack Army Medical Center.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC should then obtain and associate the records with the claims file or virtual record.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  

2.  After all relevant treatment records have been associated with the claims file or virtual record, the RO/AMC should obtain an addendum to the July 2012 VA examination by the same examiner or another examiner if she is not available.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that any current IBS is etiologically related to the Veteran's period of active duty service?

In providing an answer to the above question, the examiner must consider the Veteran's complaints of gastrointestinal problems in service documented in STRs dated in May 1983 and January 1994.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.  

3.  Then, the RO/AMC should readjudicate the claim.  If the claim if not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


